DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendments of 7/29/2021 and 11/18/2021.
It is noted that in the amendment of 7/29/2021, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a set of three new sheets contained figures 4-7;
B) Regarding to the specification, applicant has made changes to paragraphs [0001], [[0013]-[0014], [0017] and [0020]; and
C) Regarding to the claims, applicant has canceled claims 3-6 and 8-9, and added a new set of claims, i.e., claims 10-16, into the application. There is not any claim being amended. As amended and newly-added, the pending claims are claims 1-2, 7 and 10-16.
The amendment of 7/29/2021 fails to comply with the requirement of rule 37 CFR 1.121 and a Notice of Non-Compliant Amendment was mailed to applicant on 9/21/2021. In response to the Notice, applicant has submitted a supplemental amendment on 11/18/2021 in which applicant has made changes to the specification and resubmitted a set of claims which set of claims is similar to that submitted in the amendment of 7/29/2021.
After review both amendments of 7/29/2021 and 11/18/2021, the following conclusion are made:
A) The amendment to the drawings as submitted in the amendment of 7/29/2021 has been entered. The amendments to the specification and the claims, and applicant’s arguments provided in the amendment of 7/29/2021 have NOT been entered.
B) The amendments to the specification and the claims, and applicant’s arguments provided in the amendment of 11/18/2021 have been entered.
C) A review of the newly-added claims 10-16 as provided in the amendment of 11/18/2021 has resulted that the scope of the newly-added claims is similar to that of originally and elected claims 1-2 and 7, thus all pending claims 1-2, 7, and 10-16 are examined in the present office action.
Response to Arguments
The amendments to the drawings as provided in the amendment of 7/29/2021, the amendments to the specification and the claims as provided in the amendment of 11/18/2021, and applicant's arguments provided in the amendment of 11/18/2021, pages 7-10, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings and the specification as provided in the office action of 4/2/2021, the amendments to the drawings as provided in the amendment of 7/29/2021, the amendments to the specification as provided in the amendment of 11/18/2021, and applicant's arguments provided in the amendment of 11/18/2021, pages 7-9, have been fully considered and are sufficient to overcome the objections to the drawings and the specification as provided in the mentioned office action.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Korniski et al (US Patent No. 6,646,799) in view of Ames (US Patent No. 5,471,346).
Kornishi et al discloses a hand-held optical device in the form of a binocular which comprises eyepiece displays, see columns 2 and 4 and figs. 3. 

a) the objective lens (200) provides a light path to an image plane wherein a detector (230) is located;
b) a first double-sided corrector plate (210) having two sides with at least one side being aspheric, see columns 4 and 10; 
c) a spherical reflecting mirror (215);
d) a second double-sided corrector plate (220) having two sides; and
e) a lens assembly (225) positioned between the first double-sided corrector plate (210) and the second double-sided corrector plate (220) to define an image plane which is also positioned between the first and second double-sided corrector plates. See fig. 2A.
Regarding to the feature “folded” of the telescope as recited in each of claims 1 and 7, such feature is just solely recited in preamble recitations in each of mentioned claims. When reading the preamble in the context of the entire claim, the recitation “folded” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding to the present claims 2 and 10, the optical elements as mentioned above are located in a hand-held binocular.

However, a telescope having correction lenses and mirrors for the purpose of focusing objects/screens onto a focal plane wherein each of the lenses and the mirror(s) constituted the telescope has powered surfaces is known to one skilled in the art as can be seen in the telescope provided by Ames. In particular, Ames discloses a telescope having lenses (L1, L2) and mirrors (M1, M2) wherein each lenses and mirrors has powered surfaces, see columns 7-8 and fig. 1, Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the objective lens of the binocular provided by Kornishi et al by using lenses and mirrors with powered surfaces as suggested by Ames for the purpose of  increasing/adjusting optical performance(s) of the objective lens.
Regarding to the method as recited in present claims 12-15, it is noted that the step of obtaining a device and directing light as claimed are read from the combined product. In particular, one skilled in the art forms/obtains a combined product from a modification of the objective lens provided by Kornishi et al by using powered surfaces for lenses and mirrors as suggested by Ames then utilizing the combined product to observe objects/screens wherein light from object/screen passes through the first double-sided corrector plate (210) having two sides with at least one side being aspheric then incident and reflects from the spherical .
10.	Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kornishi et al in view of Ames as applied to claims  above, and further in view of 
It is noted that while Kornishi et al discloses that the objective lens is used in a hand-held optical device, see column 12, Kornishi et al does not disclose that the hand-held optical device is a smartphone as claimed in present clams 11 and 16. However, the feature that the hand-held optical device is a smartphone as claimed is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present specification in paragraph [0019] in which applicant has disclosed that the telescope is used in cameras, drones, remote operated vehicles, …
Further, a telescope having correction lenses and mirrors to be used/installed in a smartphone is known to one skilled in the art as can be seen in the smartphone provided by Marks et al, see paragraphs [006]-[0009]. Thus, absent any showing of criticality, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize the combined product provided by Kornishi et al and Ames in a smartphone as suggested by Marks et al for the purpose of observing/recording images of an object/screen.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THONG Q NGUYEN/Primary Examiner, Art Unit 2872